DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Arguments

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see Remarks, filed 03/22/2021, with respect to the rejection(s) of claim(s) 1-5, 7-8 and 21-32 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of International Patent Publication Number WO2016145059A1 granted to Moore-Ede et al. (cited on previous action) in view of US Patent Publication Number 20140375222 granted to Rains et al (recited on IDS). However, the . 
Applicant’s amendments, see Claims filed 03/22/2021, with respect to the rejection of claim 5 under 35 USC 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Publication Number WO2016145059A1 granted to Moore-Ede et al. (hereinafter “Moore-Ede”) in view of US Patent Publication Number 20140375222 granted to Rains et al. (hereinafter “Rains”).
Regarding claim 1, Moore-Ede discloses a lighting system (e.g. fig. 1, para 0009 “system” 0079, 0339-0401, Fig 15 showing diagram), comprising: a first lighting fixture comprising: at least one lighting element configured to illuminate a first space (e.g. fig. 1 and 15, para 0009 “one or more light sources” Fig. 1 showing environment 100, para 0096 “ceiling troffer panels 102, pendant light fixtures 103 and wall sconces 104 are illustrated by way of example, the lighting sources may include any object that emits light, such as lighting strips, device screens, bioluminescent objects”); and a first controller configured to control a first light output of the at least one lighting element (e.g. para 0009 “control commands that control the operation of the one or more light sources” para 0156”); and a first background circadian system configured to: generate a first circadian impact profile that specifies a series of circadian impact levels over time including a circadian impact level in the first space for a first range of time (The claim does not set forth any limitations as to what is or how the series of circadian impact levels are determined and what characteristics of the light are included in the generation of this profile. Moore-Ede discloses that the system utilizes various elements of information, such as presence / position information, schedule information, etc., to control various characteristics (e.g., spectral power distribution, light intensity, CCT, CRI, Duv, color spectrum and timing) of light emitted by environmental lighting systems and light-emitting devices to address the circadian needs of the individuals being illuminated (para 00263, 00266-00267, 00274)), wherein the first modifying factor is associated with the first circadian impact profile for the first range of time (e.g. para 0251-0252), and wherein the first controller of the first during the first range of time (e.g. para 0253 “The profile of the individual may track the profile's circadian states, and control lighting accordingly to effect circadian outcomes”).  
Moore-Ede discloses having a data receiver unit configured to receive electronic information indicative of a circadian state of an individual from one or more data sources; a circadian state association unit configured to assign a circadian state to the individual based on the received electronic information, configured to extrapolate future circadian states based on the assigned circadian state and to update a profile corresponding to the individual with the assigned circadian state and the extrapolated future circadian states (paragraph 0009, 0039; it is noted that the claim, as currently recited, does not set forth how and what is used to track expected circadian impact values …after the occupants leave the first space. The specification recites that the “expected personal exposure may be based on a typical schedule kept by an individual” in paragraph 0036. Therefore, the examiner understands the “received electronic information indicative of a circadian state” is the circadian impact experienced by occupants of the first space prior to entry, while “extrapolate future circadian states” is considered to be the “expected circadian impact experienced”. Additional support, paras 0043, 0251-0252).
 However, Moore-Ede fails to explicitly disclose tracking expected circadian impact values experienced by the occupant after the occupants leave the first space. Rains teaches a similar system and method for controlling a source of light in a space to be utilized by one or more occupants using a controller. The controller controls at least one characteristic of the light over a period of time in response to a user input, sensed activity, acquired information, chaotic function (Abstract, para 0128). Therefore, Rains teaches that it is known to sense conditions 

Regarding claim 2, Moore-Ede as modified by Rains (hereinafter “modified Moore-Ede”) renders the lighting system of claim 1 obvious as recited hereinaobpve, comprising: a second lighting fixture comprising: at least one additional lighting element configured to illuminate a second space (e.g. paras 0295-0298 generally discussing one or more light sources disposed in other locations, having different lighting sources); and a second controller configured to control a second light output of the at least one additional lighting element (e.g. para 0298 “The light sources may include a combination of specifically circadian-adapted lighting and conventional lighting, which may be controlled and operated in various combinations together such that the overall aggregate incident lighting provided is adapted towards a particular circadian outcome of one or more individuals who are exposed to the light.”), wherein the first background circadian system is configured to provide a second modifying factor to the second controller, wherein the second modifying factor is associated with a second profile that specifies a second circadian impact level in the second space over a plurality of time periods, and wherein the second controller of the second lighting fixture controls the second light output based on the see above, para 0300 “various light sources may be controllable in relation to where they are positioned and their impact on individuals at various locations and/or positions”, para 0301).  

Regarding claim 3, modified Moore-Ede renders the lighting system of claim 1 obvious as recited hereinabove, Moore-Ede discloses comprising: a sensor positioned within the first space and configured to detect lighting information in the first space, wherein the first controller is configured to control the first light output based on the lighting information detected by the sensor and the first modifying factor (e.g. para 0039 “the aggregate incident lighting is tracked based on a sensor worn by the individual; the data receiver unit is configured to receive electronic information from the sensor; and the lighting command encoding unit utilizes tracked sensor information in a feedback loop when encoding the machine-level control commands to control the one or more light sources.”; it is noted that the sensor is used as a feedback loop, which the system is using to track and modify controlling of the one or more light sources.).  

Regarding claim 4, modified Moore-Ede renders the lighting system of claim 3 obvious as recited hereinabove, Moore-Ede discloses wherein the sensor comprises an occupancy sensor, a camera, a photocell, a spectrometer, or any combination thereof (e.g. para 0313, 0375 “various types of sensors (e.g., cameras, proximity sensors, gyroscopes, accelerometers) may be used in determining the angle of incidence of light relative to the eye of an individual that is exposed to the light from one or more light sources”).  

Regarding claim 5, modified Moore-Ede renders the lighting system of claim 1 obvious as recited hereinabove, Moore-Ede discloses wherein the first background circadian system is configured to create the first circadian impact profile by further considering a distributed circadian model of the first space, a circadian strategy, or a combination thereof (e.g. para 0217 “The control system 308 may be configured for various types of circadian programs, such as a timed program, or various entraining programs”; it is noted that the claim does not recite any limitations regarding the “circadian strategy”. The examiner understands that the “program” of Moore-Ede to be the strategy as recited.).

Regarding claim 7, modified Moore-Ede renders the lighting system of claim 1 obvious as recited hereinabove, Moore-Ede discloses comprising: a first modeling system configured to estimate a first circadian impact within the first space illuminated by the first lighting fixture (e.g. para 0254 “systems may further utilize external information to extrapolate and determine information indirectly through estimations… to triangulate the positions of the individuals as they move around an environment, and various lighting sources that are in proximity or provide light incident to the individuals”), wherein the first controller is configured to control the first light output of the first lighting fixture based on the first circadian impact estimated by the first modeling system (e.g. para 0254 “light sources may be controlled in accordance with the individual's circadian state”).  

Regarding claim 8, modified Moore-Ede renders the lighting system of claim 1 obvious as recited hereinabove, Moore-Ede discloses wherein the first circadian impact profile is configured to promote a regular sleep schedule, promote wakefulness, help overcome jetlag, or help adjust to time changes (e.g. para 0217 “circadian programs may be based, for example, on an individual's desired circadian state adjustment (e.g., to adjust for jet lag, upcoming shift work), and may be set on various timers and/or durations”, para 0251, and 0083).  

Regarding claim 21, Moore-Ede discloses a lighting system (e.g. fig. 1, para 0009 “system” 0079, 0339-0401, Fig 15 showing diagram), comprising: a first lighting fixture comprising: at least one lighting element configured to illuminate a first space (e.g. fig. 1 and 15, para 0009 “one or more light sources” Fig. 1 showing environment 100, para 0096 “ceiling troffer panels 102, pendant light fixtures 103 and wall sconces 104 are illustrated by way of example, the lighting sources may include any object that emits light, such as lighting strips, device screens, bioluminescent objects”); and a first controller configured to control a first light output of the at least one lighting element (e.g. para 0009 “control commands that control the operation of the one or more light sources” para 0156”); and a first background circadian system is configured to: generate a first circadian impact profile that specifies a series of circadian impact levels over time including a first circadian impact level in the first space for a first range of time (The claim does not set forth any limitations as to what is or how the series of circadian impact levels are determined and what characteristics of the light are included in the generation of this profile. Moore-Ede discloses that the system utilizes various elements of information, such as presence / position information, schedule information, etc., to control discussing different structural….mechanical features associated with the lighting elements that are considered to be the physical characteristics of the first space, para 0039 “the aggregate incident lighting is tracked based on a sensor worn by the individual; the data receiver unit is configured to receive electronic information from the sensor; and the lighting command encoding unit utilizes tracked sensor information in a feedback loop when encoding the machine-level control commands to control the one or more light sources.”; it is noted that the sensor is used as a feedback loop, which the system is using to track and modify controlling of the one or more light sources.) and a second set of information about (i) tracked circadian impact values experienced by occupants of the first space prior to the occupants entering the first space and; and provide a first modifying factor to the first controller of the first lighting fixture based on the first circadian impact profile for the first range of time (e.g. paras 0009, 0251 “to update a profile corresponding to the individual with the assigned circadian state and the extrapolated future circadian states”), wherein the first controller of the first lighting fixture is configured to control the first light output based on the first modifying factor for the first range of time  
Moore-Ede discloses (ii) having a data receiver unit configured to receive electronic information indicative of a circadian state of an individual from one or more data sources; a circadian state association unit configured to assign a circadian state to the individual based on the received electronic information, configured to extrapolate future circadian states based on the assigned circadian state and to update a profile corresponding to the individual with the assigned circadian state and the extrapolated future circadian states (paragraph 0009, 0039; it is noted that the claim, as currently recited, does not set forth how and what is used to track expected circadian impact values …after the occupants leave the first space. The specification recites that the “expected personal exposure may be based on a typical schedule kept by an individual” in paragraph 0036. Therefore, the examiner understands the “received electronic information indicative of a circadian state” is the circadian impact experienced by occupants of the first space prior to entry, while “extrapolate future circadian states” is considered to be the “expected circadian impact experienced”. Additional support, paras 0043, 0251-0252).
 However, Moore-Ede fails to explicitly disclose tracking expected circadian impact values experienced by the occupant after the occupants leave the first space. Rains teaches a similar system and method for controlling a source of light in a space to be utilized by one or more occupants using a controller. The controller controls at least one characteristic of the light over a period of time in response to a user input, sensed activity, acquired information, chaotic function (Abstract, para 0128). Therefore, Rains teaches that it is known to sense conditions both from within a space occupied by the user as well as acquired from outside the space which allows the system to learn from other conditions which may be used to adjust lighting or other controlled conditions (para 0128). Therefore, it would have been obvious to one of ordinary 

Regarding claim 22, modified Moore-Ede renders the lighting system of claim 21 obvious as recited hereinabove, Moore-Ede discloses comprising: a second lighting fixture comprising: at least one additional lighting element configured to illuminate a second space (e.g. paras 0295-0298 generally discussing one or more light sources disposed in other locations, having different lighting sources); and a second controller configured to control a second light output of the at least one additional lighting element (e.g. para 0298 “The light sources may include a combination of specifically circadian-adapted lighting and conventional lighting, which may be controlled and operated in various combinations together such that the overall aggregate incident lighting provided is adapted towards a particular circadian outcome of one or more individuals who are exposed to the light.”), wherein the first background circadian system is configured to provide a second modifying factor to the second controller, wherein the second modifying factor is associated with a second profile that specifies a second circadian impact level in the second space over a plurality of time periods, and wherein the second controller of the second lighting fixture controls the second light output based on the second modifying factor (e.g. para 0298 see above, para 0300 “various light sources may be controllable in relation to where they are positioned and their impact on individuals at various locations and/or positions”, para 0301).  

Regarding claim 23, modified Moore-Ede renders the lighting system of claim 21 obvious as recited hereinabove, Moore-Ede discloses comprising: a sensor positioned within the first space and configured to detect lighting information in the first space, wherein the first controller is configured to control the first light output based on the lighting information detected by the sensor and the first modifying factor (e.g. para 0039 “the aggregate incident lighting is tracked based on a sensor worn by the individual; the data receiver unit is configured to receive electronic information from the sensor; and the lighting command encoding unit utilizes tracked sensor information in a feedback loop when encoding the machine-level control commands to control the one or more light sources.”; it is noted that the sensor is used as a feedback loop, which the system is using to track and modify controlling of the one or more light sources.).  

Regarding claim 24, modified Moore-Ede renders the lighting system of claim 23 obvious as recited hereinabove, Moore-Ede discloses wherein the sensor comprises an occupancy sensor, a camera, a photocell, a spectrometer, or any combination thereof  (e.g., cameras, proximity sensors, gyroscopes, accelerometers) may be used in determining the angle of incidence of light relative to the eye of an individual that is exposed to the light from one or more light sources”).  

Regarding claim 25, modified Moore-Ede renders the lighting system of claim 21 obvious as recited hereinabove, Moore-Ede discloses comprising: a first modeling system 

Regarding claim 26, modified Moore-Ede renders the lighting system of claim 21 obvious as recited hereinabove, Moore-Ede discloses wherein the first circadian impact profile is configured to promote a regular sleep schedule, promote wakefulness, help overcome jetlag, or help adjust to time changes (e.g. para 0217 “circadian programs may be based, for example, on an individual's desired circadian state adjustment (e.g., to adjust for jet lag, upcoming shift work), and may be set on various timers and/or durations”, para 0251, and 0083).  

Regarding claim 27, Moore-Ede discloses a lighting system (e.g. fig. 1, para 0009 “system” 0079, 0339-0401, Fig 15 showing diagram), comprising: a first lighting fixture comprising: at least one lighting element configured to illuminate a first space (e.g. fig. 1 and 15, para 0009 “one or more light sources” Fig. 1 showing environment 100, para 0096 “ceiling troffer panels 102, pendant light fixtures 103 and wall sconces 104 are illustrated by way of example, the lighting sources may include any object that emits light, such as lighting strips, a series of circadian impact levels over time including a circadian impact level in the first space for a first range of time (The claim does not set forth any limitations as to what is or how the series of circadian impact levels are determined and what characteristics of the light are included in the generation of this profile. Moore-Ede discloses that the system utilizes various elements of information, such as presence / position information, schedule information, etc., to control various characteristics (e.g., spectral power distribution, light intensity, CCT, CRI, Duv, color spectrum and timing) of light emitted by environmental lighting systems and light-emitting devices to address the circadian needs of the individuals being illuminated (para 00263, 00266-00267, 00274)), wherein the first circadian impact profile is based on information about first tracked circadian impact experienced by first occupants of the first space prior to the first occupants entering the a second series of circadian impact levels over time including (paras 0043, 0251-0252) a second circadian impact level in the second space different from the first space, wherein the second circadian impact profile is based on information about second tracked circadian impact experienced by second occupants of the second space prior to the second occupants entering the second space and second expected circadian impact values experienced by the second occupants of the second space (e.g., para 0251-0052 “receive various aspects of information indicative of a circadian state of individuals from various data sources. This information may be used to assign a circadian state to the individual based on the received electronic information, extrapolate future circadian states based on the assigned circadian state, and to update a profile corresponding to the individual with the assigned circadian state and the extrapolated future circadian states.”, 0253, 0254 “triangulate the positions of the individuals as they move around an environment, and various lighting sources that are in proximity or provide light incident to the individuals.”), and provide a first modifying 
Moore-Ede discloses having a data receiver unit configured to receive electronic information indicative of a circadian state of an individual from one or more data sources; a circadian state association unit configured to assign a circadian state to the individual based on the received electronic information, configured to extrapolate future circadian states based on the assigned circadian state and to update a profile corresponding to the individual with the assigned circadian state and the extrapolated future circadian states (paragraph 0009, 0039; it is noted that the claim, as currently recited, does not set forth how and what is used to track expected circadian impact values …after the occupants leave the first space. The specification recites that the “expected personal exposure may be based on a typical schedule kept by an individual” in paragraph 0036. Therefore, the examiner understands the “received electronic information indicative of a circadian state” is the circadian impact experienced by occupants of the first space prior to entry, while “extrapolate future circadian states” is considered to be the “expected circadian impact experienced”. Additional support, paras 0043, 0251-0252).
 However, Moore-Ede fails to explicitly disclose tracking expected circadian impact values experienced by the occupant after the occupants leave the first space. Rains teaches a similar system and method for controlling a source of light in a space to be utilized by one or more occupants using a controller. The controller controls at least one characteristic of the light over a period of time in response to a user input, sensed activity, acquired information, chaotic function (Abstract, para 0128). Therefore, Rains teaches that it is known to sense conditions both from within a space occupied by the user as well as acquired from outside the space which allows the system to learn from other conditions which may be used to adjust lighting or other controlled conditions (para 0128). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Moore-Ede with the teachings of Rains to provide sensing conditions both within a space occupied by the user as well as from outside the space in order to allow the system to learn from a wider range of conditions to provide the predictable result of adjusting lighting and other conditions. 



Regarding claim 28, modified Moore-Ede renders the lighting system of claim 27 obvious as recited hereinabove, Moore-Ede discloses comprising: a sensor positioned within the first space and configured to detect lighting information in the first space, wherein the first controller is configured to control the first light output based on the lighting information detected by the sensor and the first modifying factor (e.g. para 0039 “the aggregate incident 

Regarding claim 29, modified Moore-Ed renders the lighting system of claim 28 obvious as recited hereinabove, Moore-Ede discloses, wherein the sensor comprises an occupancy sensor, a camera, a photocell, a spectrometer, or any combination thereof (e.g., cameras, proximity sensors, gyroscopes, accelerometers) may be used in determining the angle of incidence of light relative to the eye of an individual that is exposed to the light from one or more light sources”).  

Regarding claim 30, modified Moore-Ed renders the lighting system of claim 27 obvious as recited hereinabove, Moore-Ede discloses wherein the first background circadian system is configured to create the first circadian impact profile based on a distributed circadian model of the first space, a circadian strategy, or a combination thereof (e.g. para 0217 “The control system 308 may be configured for various types of circadian programs, such as a timed program, or various entraining programs”; it is noted that the claim does not recite any limitations regarding the “circadian strategy”. The examiner understands that the “program” of Moore-Ede to be the strategy as recited.).

Regarding claim 31, modified Moore-Ed renders the lighting system of claim 27 obvious as recited hereinabove, Moore-Ede discloses comprising: a first modeling system configured to estimate a first circadian impact within the first space illuminated by the first lighting fixture (e.g. para 0254 “systems may further utilize external information to extrapolate and determine information indirectly through estimations… to triangulate the positions of the individuals as they move around an environment, and various lighting sources that are in proximity or provide light incident to the individuals”), wherein the first controller is configured to control the first light output of the first lighting fixture based on the first circadian impact estimated by the first modeling system  (e.g. para 0254 “light sources may be controlled in accordance with the individual's circadian state”).  

Regarding claim 32, modified Moore-Ed renders the lighting system of claim 27 obvious as recited hereinabove, Moore-Ede discloses wherein the first circadian impact profile is configured to promote a regular sleep schedule, promote wakefulness, help overcome jetlag, or help adjust to time changes (e.g. para 0217 “circadian programs may be based, for example, on an individual's desired circadian state adjustment (e.g., to adjust for jet lag, upcoming shift work), and may be set on various timers and/or durations”, para 0251, and 0083).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792